El Juez Asociado Seño®, AxdRey,
emitió la opinión del tribunal.
El apelante fué condenado por delito de portar un arma prohibida en virtud de una acusación que le imputó que te-nía sobre su persona un cuchillo de tres pulgadas de largo por una de ancho; y en la apelación que ha interpuesto contra la sentencia alega como motivo de su recurso que la acusación no es suficiente porque la portación de tal instru-mento no está prohibida por la ley: porque la corte inferior cometió grave error en la apreciación de la prueba y porque la sentencia es contraria a la prueba y al derecho.
Dice el apelante que el hecho expuesto en la acusación no es delictivo porque según el artículo 5Q de la Ley No. 14 de' 1924 enmendando la ley que prohíbe portar armas sus disposiciones no serán aplicables a la portación de corta-plumas o cuchillas plegadizas, cuyas hojas no excedan de tres pulgadas de largo, pero como en este caso no se acusó al apelante por portar cortaplumas o cuchilla plegadiza no es sostenible la alegación del apelante.
Con respecto al segundo motivo no creemos que haya error en la apreciación de la evidencia. Esta fué contra-dictoria, pues mientras los testigos de la acusación declara-ron que el acusado tenía un cuchillo o puñalito en una riña que tuvo con José Belén Santos, el acusado y un testigo suyo dijeron que no tenía dicha arma. Ese conflicto fué re-suelto por la corte inferior que oyó declarar los testigos y que está en mejores condiciones que nosotros para decidir a quién había de dar crédito, sin que el hecho de que los testigos del fiscal sean padre e hijo sea motivo bastante para no darles crédito.
Resueltos los anteriores motivos queda decidido el ter-cero y por tanto la sentencia apelada debe ser confirmada.